DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10 June 2021 has been entered:
Claim(s) 1-4 is/are amended; 
In all, claim(s) 1-4 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 4,731,979 A) in view of Fulper (US 2011/0088355 A1).
Regarding claim 1, Yamamoto discloses a tamping assembly (Figs. 22-24) for a capsule filling machine (“A capsule filling machine”, Abstract), the tamping assembly comprising:
a dosing disc (metering disc 103, at least Figs. 22 and 24) provided with a plurality of sets (103a) of through vertical passages placed substantially equidistantly around the periphery thereof (see Fig. 22 and 24);
a bottom plate (136 or 137) disposed below the dosing disc to close the vertical passages at the bottom thereof, the bottom plate having a set of apertures aligned with at-least one set of the through vertical passages of the dosing disc (aperture in which 132 sit in, see Fig. 24);
a plurality of sets of top tamping plungers (112, 113, or 114, Figs. 22 and 24) disposed above the dosing disc (Figs. 22 and 24), each of the plurality of sets of the top tamping plungers aligned with an associated set of through vertical passages of the dosing disc (Figs. 22 and 24) and configured to be driven downwards for pressing a powdered product in the vertical passages from the top (“the presser rods 112 are driven downwards to ram the masses of the powders within the metering cavities 103a as shown in FIG. 24(b) to provide the compressed masses of powder, that is, the pellets P as shown in FIG. 24(c)”, c18:20-24); and
at-least one set of bottom tamping plungers (132) disposed below the bottom plate (Figs. 22 and 24), the at-least one set of the bottom tamping plungers provided to close each set of apertures of the bottom plate and/or corresponding vertical passages of the dosing disc (Figs. 22 and 24), and configured to be driven upwards for pressing the powdered product in the vertical passages from the bottom (“At the metering station W4, the auxiliary presser rods 132 are upwardly shifted a predetermined distance to push the pellets P within the metering cavities 103a to such an extent as to allow head portions of the pellets P to be exposed from the metering cavities 103a as shown in FIG. 24(f).” c18:48-53; see “Response to Arguments” below).
Yamamoto does not explicitly disclose wherein the bottom plate is configured to move up and down to generate a gap between the dosing disc and the bottom plate to allow the dosing disc to rotate.
However, Fulper discloses wherein the bottom plate (140) is configured to move up and down to generate a gap between the dosing disc and the bottom plate (Figs. 2-4) to allow the dosing disc to rotate (note that the system 100 is a rotary turret, Fig. 1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the bottom plate, as disclosed by Yamamoto, to be configured to move up and down to generate a gap between the dosing disc and the bottom plate to allow the dosing disc to rotate, as taught by Fulper, with the motivation to provide clearance for the dosing disc to rotate.
Regarding claim 2, modified Yamamoto discloses the tamping assembly as claimed in claim 1, wherein a drive mechanism is coupled with the plurality of sets of the top tamping plungers (“Fixed portions above and below the metering disc 103 support four drive control means for the presser rods 112, 113 and 114 positioned in alignment with the respective stations W1 to W4, and two drive control means 131 for auxiliary presser rods 132 positioned in alignment with the respective stations W1 and W4, respectively.”, c17:33-39).

Regarding claim 3, modified Yamamoto discloses the tamping assembly as claimed in claim 1, wherein a drive mechanism is coupled with the at-least one set of the bottom tamping plungers (“Fixed portions above and below the metering disc 103 support four drive control means for the presser rods 112, 113 and 114 positioned in alignment with the respective stations W1 to W4, and two drive control means 131 for auxiliary presser rods 132 positioned in alignment with the respective stations W1 and W4, respectively.”, c17:33-39).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Fulper, in further view of Facchini (US 2005/0217752 A1).
Regarding claim 4, modified Yamamoto discloses the tamping assembly as claimed in claim 3.
Yamamoto does not explicitly disclose wherein the drive mechanism comprises a servo motor connected with a lifting screw for rotating the lifting screw, the lifting screw coupled with the at-least one set of bottom tamping plungers to move the set of bottom tamping plungers along a vertical direction thereof.

Furthermore, Facchini teaches that it is old and well known in the relevant capsule filling art that the drive mechanism comprises a servo motor connected with a lifting screw for rotating the lifting screw, the lifting screw coupled with the at-least one set of tamping plungers to move the set of tamping plungers along a vertical direction thereof (para. [0025]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the drive mechanism, as disclosed by Yamamoto, to comprise a servo motor connected with a lifting screw for rotating the lifting screw, the lifting screw coupled with the at-least one set of bottom tamping plungers to move the set of bottom tamping plungers along a vertical direction thereof, as taught by Facchini, with the motivation to control the linear motion of the plunger via a servo motor.

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding Applicant’s argument over amended limitation which recites “wherein the bottom plate is configured to move up and down to generate a gap between the dosing disc and the bottom plate to allow the dosing disc to rotate”, the argument has been considered but are moot because the arguments do not apply to any of the references being used in the current rejection (with Fulper reference; see 103 rejection analysis above).
Regarding Applicant’s argument over limitation which recites “configured to be driven upwards for pressing the powdered product in the vertical passages from the bottom”,  while the auxiliary presser rod 132 is held in an upward driven position, causing the pressing of the powdered product at least partially. Therefore, the limitation is being taught. Second, even if the auxiliary presser is not pressing the powdered product, the auxiliary presser is movable up and down as shown in Figs 24a-g and is capable of performing the intended use of pressing the powdered product (notice that “configured to” language is construed as an intended use for the bottom tamping plungers). Furthermore, other prior art such as Ando to US 2012/0319328 also teach bottom plunger pressing powdered materials up (as shown in Fig. 6C)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731